Citation Nr: 1016598	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-17 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had over 23 years of active duty service ending 
with his retirement in January 2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.  A RO informal 
hearing was held in August 2005.

The Veteran appealed the RO's adjudications of other issues 
in the February 2005 rating decision; those of entitlement to 
higher initial ratings for degenerative arthritis of both 
hips and lumbar spine, status post surgery of the right 
shoulder, impingement syndrome of the left shoulder, 
bilateral hearing loss, and residuals of removal of basal 
cell carcinoma.  Prior to certification to the Board, the 
Veteran withdrew his appeal as to those issues.  
Specifically, an Informal Conference Report is of record, 
signed by the Veteran and dated in August 2005, which 
includes his withdrawal of the appeal as to these issues.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration of these issues.  See 38 C.F.R. § 
20.204


FINDING OF FACT

The Veteran does not currently have a heart disability for 
purposes of service connection.


CONCLUSION OF LAW

Heart disability was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  Such 
notice is to be provided prior to the initial unfavorable 
adjudication of the claim by the RO.  Pelegrini v. Principi, 
18 Vet.App. 112 (2004)

These notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet.App. 
473 (2006)

Duty to Notify

The record shows that in an October 2004 VCAA letter, prior 
to the initial unfavorable adjudication of his claim by the 
RO, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

In a March 2006 letter, the RO provided the Veteran notice as 
to the types of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  
Although this notice did not precede the initial unfavorable 
adjudication by the RO, the timing defect amounted to 
harmless error because, as there is no grant of service 
connection, no disability rating or effective date will be 
assigned.  See generally Shinseki v. Sanders, 129 S.Ct.1696 
(2009) (explaining harmless error in the context of VCAA 
notice defects).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, post service private treatment 
records and a VA examination report.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA fee-based examination in 
November 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The Veteran is seeking service connection for a heart 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arteriosclerosis and cardiovascular-renal disease, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R.  §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records have been thoroughly reviewed.  
Initially, in October 1985, the Veteran complained of chest 
pain, but the assessment was flu-like illness.  Further, in 
August 1989, the Veteran complained of atypical chest pain 
and symptomatic palpitations.  He was considered a low 
cardiac risk patient.  Further, an August 1989 chest x-ray 
was normal.  A March 1992 report of medical history again 
showed a history of palpitation or pounding heart.  Moreover, 
in October 2000, the Veteran presented with a concern of 
intermittent rapid palpitations.  The examiner noted a 
history of palpitations for several years.  At that time, an 
echocardiogram was done.  The findings showed normal left 
ventricular function, trace mitral and tricuspid 
regurgitation, otherwise normal echocardiogram.  

A November 2004 service examination, prior to the Veteran's 
retirement from active service, did not note any heart 
abnormality or disease.  Although, a January 2005 service 
examination noted a risk factor of heart disease, again, 
there was no diagnosis of chronic heart disability.  In sum, 
while service treatment records showed complaints of chest 
palpitations and/or pain, there was no objective finding of a 
chronic heart disability.  

Prior to his retirement from service, the Veteran was 
afforded a VA examination in November 2004.  The Veteran 
reported that he had heart palpitations and that he had an 
echocardiogram which he was told was normal.  He also 
reported that he was told that one of the valves had a change 
and was leaking but it was not significant but was the cause 
of his palpitations.  He reported the palpitations increased 
with stress.  He had not been diagnosed with congestive heart 
failure or coronary artery disease.  He had not had any 
surgery and had received no treatment.  After thoroughly 
examining the Veteran, the examiner found that there was no 
pathology to render a diagnosis.  The Veteran did not have 
palpation at the time of this evaluation.  No EKG was 
requested.  He had a normal heart size and chest x-ray.  
Therefore, the examiner concluded that there was no pathology 
to render a diagnosis.  

Given that the examination report sets forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for 
appellate review.  

Post service treatment records from 2007 to 2009 from 
University of Utah Hospital have also been associated with 
the claims file.  The records primarily pertain to treatment 
for myeloma.  Nevertheless, although a November 2007 record 
noted a complaint of palpitation, the records consistently 
showed that the heart had a regular rate and no murmurs.  
Central venous pressure was normal and there was no 
peripheral edema.  Significantly, an August 2008 full body 
CAT scan showed that the heart was normal in size and pleura 
and pericardium were without nodules or fluid collections.  

Therefore, based on the evidence of record, the preponderance 
of the competent medical evidence is against a finding that 
the Veteran currently suffers from a chronic heart 
disability.  Although service treatment records showed 
complaints of chest pain and heart palpations, these records 
do not show an objective finding of a chronic heart 
disability.  Significantly, the November 2004 VA examination 
found no pathology to render a diagnosis.  Further, the Board 
finds it significant that there are no post service medical 
records pertaining to a heart disability so there is no 
supporting evidence of continuity of pertinent symptomatology 
since service.  The Court has indicated that in the absence 
of proof of a present disability, there can be no valid claim 
for service connection.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  Id. at 225.  In other words, 
despite the abnormal echocardiogram finding in service, there 
has been no showing of a chronic heart disability since 
service.  Heart palpitations and chest pain can not be 
considered a chronic heart disability without a confirmed 
medical diagnosis.   Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 
282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 
259 F. 3d 1356 (Fed. Cir. 2001)

The Board acknowledges the Veteran's statements indicating 
that he has a heart problem due to service, including his 
statements that he had a history of palpitations and his 
statement in his notice of disagreement that he believed the 
ultrasound examination noted above showed that he had "a 
Mitral Valve Prolapse condition."  

The Veteran has not demonstrated any knowledge or expertise 
in cardiology or general medicine.  Hence he is a 
"layperson," not a medical expert.  Layperson assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

A layperson is not categorically unable to render a competent 
diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (laypersons capable of diagnosing varicose veins due 
to the unique and readily identifiable and observable 
features of varicose veins).  All conditions, however, are 
not amenable to lay diagnosis.  Of importance is the 
complexity of the question at issue.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a layperson is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions, such as a type of cancer).  

Here the question of whether palpitations or the findings of 
an echocardiogram are indicative of cardiac abnormality, 
disease, or disability is a question too complex to be 
addressed by other than expert evidence.  Hence, the 
diagnosis offered by the Veteran is not competent evidence.  

The Board has not neglected to consider the Veteran's report 
during the November 2004 examination that he had been told 
that he had a leaky valve which caused his palpitations.  He 
is competent to report what someone, including a physician, 
told him.  However, the Board finds that his statement as to 
what he was told is outweighed by more probative evidence of 
record.  For example, he reported this to the examining 
physician in 2004, yet the physician, even supplied with this 
information, found no heart condition.  Also significant is 
that the report of the echocardiogram does not provide for 
any diagnosis nor is there any indication that he had 
palpitations due to a valve defect or that he had any valve 
disease or disability.  Given that medical personnel clearly 
considered his echocardiogram results during service yet did 
not find him to have any disease or disability, his own 
recollection of what he was told is given little probative 
weight by the Board and is outweighed by the more probative 
evidence just discussed.  

As noted above, the service treatment records are completely 
silent as to any finding of a chronic heart disability.  
Here, the Veteran is competent to say that he experienced 
symptoms while in service.  He is also competent to report a 
continuity of symptoms since service.  However, the Board 
does not believe that a heart  disability is subject to lay 
diagnosis as certain medical tests have to be done.  The 
Veteran has not demonstrated that he has the expertise 
required to diagnose a heart  disability and link it to 
service.  While the Veteran's contentions have been carefully 
considered, these contentions are outweighed by the medical 
evidence of record; specifically, the November 2004 VA 
examination results and the fact that although the Veteran 
underwent an echocardiogram and was examined during service 
regarding his complaints of palpitations, no cardiac disease 
was diagnosed.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the Veteran's claim 
for heart disability.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for heart disability is not warranted.  
The appeal is denied. 




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


